
	
		II
		111th CONGRESS
		1st Session
		S. 1207
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to study the
		  suitability and feasibility of designating the National D-Day Memorial in
		  Bedford, Virginia, as a unit of the National Park System. 
	
	
		1.National D-Day Memorial
			 study
			(a)DefinitionsIn
			 this Act:
				(1)AreaThe term Area means in the
			 National D-Day Memorial in Bedford, Virginia.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the National Park Service.
				(b)Study
				(1)In
			 generalThe Secretary shall conduct a study of the Area to
			 evaluate the national significance of the Area and suitability and feasibility
			 of designating the Area as a unit of the National Park System.
				(2)CriteriaIn
			 conducting the study required by paragraph (1), the Secretary shall use the
			 criteria for the study of areas for potential inclusion in the National Park
			 System in section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)).
				(3)ContentsThe
			 study required by paragraph (1) shall—
					(A)determine the
			 suitability and feasibility of designating the Area as a unit of the National
			 Park System;
					(B)include cost
			 estimates for any necessary acquisition, development, operation, and
			 maintenance of the Area; and
					(C)identify
			 alternatives for the management, administration, and protection of the
			 Area.
					(c)ReportSection
			 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) shall apply to the conduct of the
			 study required by this section, except that the study shall be submitted to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate not later than 3 years
			 after the date on which funds are first made available for the study.
			
